       Case
        Case1:19-cv-04327-VEC
             1:19-cv-04327-VEC Document
                                Document67-1
                                         69 Filed
                                             Filed09/04/19
                                                   09/03/19 Page
                                                             Page11ofof18
                                                                        18




UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC #:
BEN FEIBLEMAN,                                                DATE FILED: 09/04/2019

                                    Plaintiff,
                                                             No. 1: 19-cv-4327 (VEC) (KHP)
                          V.



THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
                                    Defendant.




                      STIPULATION AND ORDER REGARDING THE
                       PRODUCTION OF DISCOVERY MATERIAL

         This Stipulation and Order Regarding Production of Discovery Material ("Order") shall

govern the Parties in the above-captioned case (the "Action").

  I.     DEFINITIONS

         A.     "'Document" is defined as set forth in Local Rule 26.3( c)(2) and is synonymous in

meaning and equal in scope to the usage of the term "documents or electronically stored

information~· in Rule 34(a)(l)(A) of the Federal Rules of Civil Procedure.

         B.     "Email'" is defined as any electronic message sent or received asynchronously via

messaging applications, including, but not limited to, Microsoft Outlook, Google Gmail, or Lotus

Notes.

         C.     "ESI'' is an abbreviation of "electronically stored information" and shall have the

same meaning and scope as it has in Federal Rule of Civil Procedure 34(a)( I )(A).
      Case
       Case1:19-cv-04327-VEC
            1:19-cv-04327-VEC Document
                               Document67-1
                                        69 Filed
                                            Filed09/04/19
                                                  09/03/19 Page
                                                            Page22ofof18
                                                                       18




          D.   "'Extracted Text'' means text extracted from a Native Format file using standard e-

discovery processing tools, such as Law PreDiscovery or Nuix.

          E.   "'Load file" means an electronic file that is used to import all required

production information into a Document database, including, if available, Document images,

Extracted Text or OCR text, Native Format files where required by this Order, and Metadata, as

well as information indicating Document breaks, and Document relationships such as those

between an Email or instant message and its attachments and a Document and information related

to embedded content.

          F.   "Metadata" means structured information about ESI that is created by the file

system or application, embedded in the Document, and sometimes modified through ordinary

business use. Metadata of the ESI describes, inter alia, the characteristics, origins, usage, and

validity of the collected ESL

          G.   "Native Format" means the format of ESI in the application in which such ESI was

originally created.

          H.   "OCR" means the optical character recognition technology used to read paper

Documents or electronic images of Documents and output such Documents to a searchable text

format. The latter text is also referred to as the "OCR text" or simply "OCR."

          I.   "Party" means any party to the Action, including all of its officers, directors, and

employees.

          J.   "Producing Party" means any Party that produces Documents in the Action.

          K.   "'Receiving Partf' means any Party to whom Documents are produced in the

Action.



                                                2
       Case
        Case1:19-cv-04327-VEC
             1:19-cv-04327-VEC Document
                                Document67-1
                                         69 Filed
                                             Filed09/04/19
                                                   09/03/19 Page
                                                             Page33ofof18
                                                                        18




        L.     "Responsive Document" means any Document that is responsive to any discovery

request served on the Producing Party in the Action and which the Producing Party has agreed or

been ordered to produce, subject to the limitations set forth in the Federal Rules of Civil Procedure,

the Local Rules of the United States District Court for the Southern District of New York or

individual practices of the presiding judge, or other Court order.

        M.     "'Tagged Image File Format" or ··TIFF'" refers to the CCITT Group IV graphic file

format for storing bit-mapped images of ESI or paper Documents.

 II.    GENERAL PROVISIONS

        This Order shall govern the production of ESI and hard copy Documents (collectively,

"Document" or "Documents") produced by any Party in the Action.

        This Order does not govern any procedures or criteria used to define or limit the scope

of production such as identification and preservation of potentially responsive data types and

systems, custodian selection, technology-assisted review processes, or the use of search terms.

Nothing in this Order establishes any agreement as to either the temporal or subject matter

scope of discovery in the Action. Nothing in this Order establishes any agreement as to any

search protocol, including which sources shall be searched for Documents.

        The Parties will meet and confer to resolve any disputes that arise under the procedures

and protocols set forth in this Order. In the event the Parties cannot reach agreement on a

disputed matter, the Parties may submit the matter to the Court.

III.    PRODUCTION FORMAT

        A.     Format Guidelines: The Parties shall, to the extent reasonably and technically

possible, produce Documents according to the specifications provided in Exhibit A.


                                                  3
      Case
       Case1:19-cv-04327-VEC
            1:19-cv-04327-VEC Document
                               Document67-1
                                        69 Filed
                                            Filed09/04/19
                                                  09/03/19 Page
                                                            Page44ofof18
                                                                       18




        8.        System Files: ESI shall be filtered for file type using the NIST exclusion list. The

Parties recognize that to reduce the Document review population, additional file types may need

to be excluded.

        C.        De-Duplication: A Party is required to produce only a single copy of a Responsive

Document family. Each Party may remove exact duplicate Document families (i.e., identical

copies of the same Document(s)), to reduce the unnecessary cost ofreviewing and producing exact

duplicate Documents. If a Party chooses to remove exact duplicate Documents, the Party shall

make reasonable efforts to remove exact duplicate ESI according to the MD5 or SHA- I hashing

method and additional information regarding the family relationship and shall identify in the All

Custodians field of each Document the name(s) of the custodians whose Documents the Producing

Party agreed to produce who had duplicates of the Document removed during processing.

Moreover: (I) ifa Document is a duplicate of another Document but the Documents have different

family members, they will not be de-duplicated, 1 although each family member shall be hashed

separately for purposes of populating the "MD5 or SHA- I Hash" field in Exhibit A; (2) responsive

non-privileged attachments to Documents shall not be disassociated from the parent Document

even if they are exact duplicates of another Document in the production; and (3) paper Documents

shall not be eliminated as duplicates of responsive ESL ESI that is not an exact duplicate according

to the MD5 or SHA-I hashing method may not be removed. However, a Producing Party may use

Email threading to defensibly exclude, from both review and production, duplicative content

within the Producing Party's Documents. Both de-duplication and Email threading will be




1
 Unless otherwise agreed upon by the Parties, a family can only be removed through de-duplication if each and every
member of the de-duplication candidate family has identical MOS or SHA- I hash codes to the corresponding members
of another family. For example, ifthere is a two-member family with a parent and an attachment, the MDS hash codes
of the parent must be identical and the MOS hash codes of the attachments must also be identical.
                                                        4
     Case
      Case1:19-cv-04327-VEC
           1:19-cv-04327-VEC Document
                              Document67-1
                                       69 Filed
                                           Filed09/04/19
                                                 09/03/19 Page
                                                           Page55ofof18
                                                                      18




performed with careful consideration of full Document families, and as such, neither process will

suppress unique content found in an attachment. The Producing Party will produce separate

inclusive Emails where a thread splits into different conversation "branches.''

       D.      Encrypted Documents: The Parties will make reasonable efforts to ensure that any

Responsive Documents identified that are encrypted or password-protected are successfully

processed for review and production under the requirements of this Order, and if produced in

Native Format, the decrypted Document is produced. To the extent responsive encrypted or

password-protected Documents are successfully processed according to the requirements of this

Order, the Parties have no duty to identify the prior encrypted status of such Documents. To the

extent such Responsive Documents are not successfully processed despite use of reasonable

efforts, including reasonable technical efforts to obtain passwords, a placeholder TIFF image may

be produced in place of each such Document indicating that security protection could not be

removed. Upon request from the Receiving Party, the Parties shall meet and confer in good faith

regarding reasonable efforts or mechanisms to remove such security protection or the production

of available Metadata.

       E.      Documents to Be Produced Natively: Microsoft Excel and other spreadsheet files,

including comma or tab delimited text files, Microsoft Access and other database files, video files,

audio files, and animation files shall be produced in Native Format, if available. Photographs,

PowerPoint and other presentation files may be produced either in Native Format or as color

images in TIFF format. The Parties agree to meet and confer regarding the ability to produce other

file types in Native Format. If a Document to be produced in Native Format contains privileged

information or information subject to any other applicable protection, the Document will be

produced either in Native Format with redactions or by producing the Document in TIFF format

                                                 5
     Case
      Case1:19-cv-04327-VEC
           1:19-cv-04327-VEC Document
                              Document67-1
                                       69 Filed
                                           Filed09/04/19
                                                 09/03/19 Page
                                                           Page66ofof18
                                                                      18




with redactions, to the extent reasonably and technically possible. If ESI redacted and partially

withheld from production are audio/visual files, the Parties shall meet and confer to discuss the

appropriate manner for the producing party to produce the unprivileged portion of the content. To

the extent Documents that fall under this paragraph contain privileged or protected information

and cannot be redacted or produced in TIFF format, such Documents will be logged on a privilege

log. The production load files shall contain a link to the produced Native Format files as specified

in the "NativeLink" Metadata field described in Exhibit A. Each electronic file produced in Native

Format shall be assigned a unique Bates Number, as set forth in Section 111.K, and the database

record for that file shall include a single page Bates-stamped TIFF image slip-sheet bearing the

phrase "PRODUCED IN NATIVE FORMA r· (or similar language). To protect the confidentiality

of files produced in Native Format, any confidentiality designations pursuant to a protective order

must appear on the associated TIFF placeholder. Files produced in Native Format shall be given

file names that include the Bates Number and the file extension.

        F.      Embedded Files: Embedded Files, defined as any Document contained in another

Document, shall be produced as separate Documents where reasonably feasible. Upon request by

the Producing Party, the Parties shall meet and confer in good faith regarding whether certain non-

substantive Embedded Files may be excluded from production.

        G.      Technical Defect Files: For Documents that have been identified as responsive or

otherwise producible and that cannot be rendered to readable TIFF, a placeholder TIFF image may

be produced in place of each such Document indicating that the Document could not be rendered

to TIFF for technical reasons, or similar language. Upon request from the Receiving Party, the

Parties shall meet and confer in good faith regarding reasonable efforts or mechanisms used to

process the files.

                                                 6
     Case
      Case1:19-cv-04327-VEC
           1:19-cv-04327-VEC Document
                              Document67-1
                                       69 Filed
                                           Filed09/04/19
                                                 09/03/19 Page
                                                           Page77ofof18
                                                                      18




       H.        Production of Additional Documents in Native Format: Each Party reserves the

right to request production in Native Format for any ESI that it believes is not adequately

represented in the TIFF format specified in Exhibit A and, upon a showing of reasonable need,

such requests will not be unreasonably denied. If the Parties are unable to agree as to the production

of the requested Documents in Native Format, the Parties may submit the matter to the Court.

       I.        Family Relationships: The Parties agree that if any part of a Document or its

attachments is responsive, the parent Document and attachments must be produced, except (I) any

Documents withheld or redacted on the basis of privilege or privacy laws, consistent with any

protective order entered by the Court; and (2) any nonresponsive attachments that contain trade

secrets; proprietary information; non-public commercial, financial, strategic, personnel, or

regulatory information; other commercially sensitive material; or confidential material that may

be subject to third-party notice provisions. If the Producing Party withholds or redacts a Document

under (I), the Producing Party will comply with any agreement reached pursuant to Section VI

below. If nonresponsive attachments are withheld under (2), the Producing Party must produce a

placeholder TIFF image in place of each such Document indicating that the Document is

nonresponsive.

       J.        Unitization: In scanning paper Documents, each page should be output to a single

page TIFF file. Distinct, logical Document breaks should be defined as such in a standard load file

as described in Exhibit A. In the case of an organized compilation of separate Documents (e.g., a

binder containing several separate Documents behind numbered tabs), the Document behind each

tab should be scanned separately, but any Document or family relationship among the scanned

Documents in the compilation should be reflected in the data load file at the appropriate standard

fields. Pages containing post-it notes or other detachable notes that obscure the underlying

                                                  7
     Case
      Case1:19-cv-04327-VEC
           1:19-cv-04327-VEC Document
                              Document67-1
                                       69 Filed
                                           Filed09/04/19
                                                 09/03/19 Page
                                                           Page88ofof18
                                                                      18




Document should be scanned once with the detachable note intact, and then again without it, and

made part of the same Document. The Parties shall make reasonable efforts to unitize the

Documents correctly.

       K.       Bates Numbers and Confidentiali ty Designations for TIFF Images: Each page of a

Document produced in TI FF fo rmat sha ll have a unique fixed-length numeric identifier ("Bates

Number") containing at least e ight (8) digits. The Bates Number for each page of a Document shall

be created so as to identi fy the Producing Party and the Bates Number (e.g. , "CU_ESI_0000000I"

and "BF_ ES I_0000000 I"), and shall be electronically " burned" onto the image. Un less it would

obscure, conceal, or interfere with any information originally appearing on the Document, the

Bates Number shall be burned on the lower right-hand corner of the Document. Un less it would

obscure, concea l, or interfere with any information originally appearing on the Document, any

confidentiality designation pursuant to a protective order fi led with the Co urt shall appear on the

lower left-hand side of each page of a produced Document.

        L.      Metadata Fields and Process ing: Each of the Metadata and cod ing fi elds set fo rth

in Exhibit A that can reasonably and technically be extracted from a Document shall be produced

for that Document. The Parties are not obligated to populate manually any of the fields in Exhibit

A if such fields cannot be extracted from a Document using reasonable means, with the exception

of the following, if avail able: (a) BegBates, (b) EndBates, (c) BegAttach, (d) EndAttach,

(e) Custod ian, and (f) MD5 Hash or SHA-I Hash. Metadata shall be provided in a Concordance-

fo rmat deli mited fil e with a .DAT fil e extension and standard delim iters fo r co lumn break and text

qualifier. The first line shall be the header with field names, and each subsequent line shall contain

the fielded data for each Document. Nothing herein shall require a Producing Party to create or

produce Metadata that does not ex ist or is not reasonably or technically accessible.

                                                   8
      Case
       Case1:19-cv-04327-VEC
            1:19-cv-04327-VEC Document
                               Document67-1
                                        69 Filed
                                            Filed09/04/19
                                                  09/03/19 Page
                                                            Page99ofof18
                                                                       18




       M.      Production Media: The Producing Party shall produce Document images, Native

Format files, load files, and Metadata on hard drives, CDs, DVDs, USB thumb drives, secure FTP,

or other mutually agreeable media ('"Production Media"). Each piece of Production Media shall

include a unique identifying label corresponding to the identity of the Producing Party, the date of

the production of Documents on the Production Media, and the Bates Number ranges of the

Documents in that production (e.g., ''Defs.' Production September I, 2018, CU_ ESI _ 00000123-

CU _ ESI_ 00000456"). To the extent that the Production Media includes any confidential

information protected under any protective order filed with the Court, the label on such Production

Media shall indicate that the Production Media includes information so designated as required

under the terms of the protective order. Production Media shall also include text referencing the

case name and number. Further, any replacement Production Media shall clearly identify that it is

a replacement and cross-reference the Bates Number range that is being replaced. All Production

Media that is capable of write protection should be write-protected before production. All

Production Media may be encrypted, with the Producing Party to provide a decryption key at the

time of production. Productions should be accompanied by a cover letter identifying the Bates

Numbers for Documents produced.

IV.    PROCESSING SPECIFICATIONS

       A.      The Producing Party will generate and preserve the MD5 or SHA-I hash values of

all ESI based on the Native Format file. The Producing Party shall use the following specifications

when converting ESI from its Native Format into TIFF image files prior to its production: Where

Documents are not otherwise produced natively, all TIFF images shall display tracked changes,

comments, PowerPoint speaker notes, and other hidden text, regardless of the display setting for

this information as last saved by the custodian, to the extent reasonably and technically possible.

                                                 9
      Case
       Case1:19-cv-04327-VEC
            1:19-cv-04327-VEC Document
                               Document67-1
                                        69 Filed
                                            Filed09/04/19
                                                  09/03/19 Page
                                                            Page10
                                                                 10ofof18
                                                                        18




Each Producing Party shall make reasonable efforts to process all ESI with a single time zone and

a date and time setting that is consistent across all of that Partis productions.

 V.    CONFIDENTIALITY

       Documents shall be subject to the terms of any protective order entered by the Court,

as well as Federal Rule of Civil Procedure 26(b)(5)(8).

VI.    LOG OF REDACTED OR WITHHELD DOCUMENTS

        The Parties agree to exchange privilege logs for Documents redacted or 1vvithheld

 consistent with Federal Rule of Civil Procedure 26( b )(5) and Local Rule 26.2. The Parties

 agree to discuss the use of categorical privilege logs as appropriate for specific categories

 of Documents. If a traditional privilege log is used. the Party claiming the privilege shall

 state the following information separately for each Document 1vvithheld:


       (a)     the nature of the privilege (including work product) which is being claimed:

       ( b)    the type of Document:

       ( c)    the general subject matter of the Document:

       ( d)    the date of the Document: and

       (e)     the author of the Document. the addressees of the Document. and any other

recipients. and. where not apparent. the relationship of the author. addressees. and recipients to

each other.

        If a claim of privilege or other protection applies to only a portion of a Document.

 the Document should be produced with the portion claimed to be privileged obscured and

 stamped .. redacted." In addition. the Producing Party shall indicate the basis for the

 redaction on a separate log. providing the Bates Number of the redacted Document. the
                                                 10
         Case
          Case1:19-cv-04327-VEC
               1:19-cv-04327-VEC Document
                                  Document67-1
                                           69 Filed
                                               Filed09/04/19
                                                     09/03/19 Page
                                                               Page11
                                                                    11ofof18
                                                                           18




  applicable claim(s) of privilege or protection. and any of the other information called frx

  above in (a) through (e) that is not evident from the face of the redacted Document. The

  Parties shall meet and confer in good faith regarding any additional substantive and

  formatting requirements for privilege logs. Privileged communications with litigation

  counsel that occurred after May 13. 2019. need not be logged.


VII.       AMENDMENT OF ORDER

        Nothing herein shall preclude any Party from seeking to amend this Order in writing for good

 cause shown, provided, however, that no Party may seek relief from the Court concerning

 compliance with the Order until it has met and conferred in good faith with any Party involved in

 the dispute.


VIII.      MISCELLANEOUS

           A.      Right to Assert Other Objections: By stipulating to the entry of this Order, no Party

 waives any right it otherwise might have to object to disclosing or producing any information or

 item on any ground, including confidentiality, attorney-client privilege, work product doctrine, or

 any other applicable privilege or immunity. Similarly, no Party waives any right to object on any

 ground to the authenticity, admissibility, or use in evidence of any of the material covered by this

 Order.

           B.      Retention Obligations: Nothing in this Order alters a Party's legal obligation to

 retain Documents and data.




                                                    II
      Case
       Case1:19-cv-04327-VEC
            1:19-cv-04327-VEC Document
                               Document67-1
                                        69 Filed
                                            Filed09/04/19
                                                  09/03/19 Page
                                                            Page12
                                                                 12ofof18
                                                                        18




IT IS HEREBY AGREED by the undersigned as of August 23, 2019:




                        I/IA_
                                                   ichelt(s_Ilirs~
                                                 Darren W. Johnson
                                                 Jordana L. Haviv
                                                 PA UL, WEISS, R.!FKIND, WHARTON   &
                                                 GARRISON LLP
                                                  1285 Avenue of the Americas
                                                 New York, NY 10019-6064
                                                  Main: (2 12) 373-3000
                                                 Fax: (212) 757-3990
                                                 mhirshman@ paulweiss.com
                                                 djohnson@ paulweiss.com
                                                 jhaviv@paulweiss.com

Attorneys for Defendant                          Attorneys for Defendant
The Trustees ofColumbia University in the        The Trustees ofColumbia University in the
City ofNew York                                  City ofNew York




        erly C. La u
Ja1    s E. Figliozzi
WARSHAW BURSTEIN,       LLP
575 Lexington Avenue
New York, NY 10022
(212) 984-7700
klau@wbny.com
j fi gliozzi@wbn v. com

Attorneys/or Plaintiff Ben Feibleman




                                            12
Case
 Case1:19-cv-04327-VEC
      1:19-cv-04327-VEC Document
                         Document67-1
                                  69 Filed
                                      Filed09/04/19
                                            09/03/19 Page
                                                      Page13
                                                           13ofof18
                                                                  18




 IT IS SO ORDERED.




  Date:   ______
           September 4   _..   2019
                                           Hon. Valerie E. Caproni
                                           United States District Judge




                                      13
    Case
     Case1:19-cv-04327-VEC
          1:19-cv-04327-VEC Document
                             Document67-1
                                      69 Filed
                                          Filed09/04/19
                                                09/03/19 Page
                                                          Page14
                                                               14ofof18
                                                                      18




                          Exhibit A: Document Production Format


Overview

      All Documents shall be produced as Bates-stamped tagged image file format ("TIFF")
             images along with an image load/cross reference file, a data load file with fielded
             Metadata, and Document-level Extracted Text for electronically stored
             information ("ESI") or optical character recognition ("OCR") text for scanned
             hard copy Documents. Details regarding requirements, including files to be
             delivered in Native Format, are below.

TIFF Image Requirements

      All Documents shall be produced as TIFF images in 300x300 dpi Group IV single-page
             monochrome format.

      All such images shall be sequentially Bates-stamped using a consistent length with
             leading zeros in the number. The format of the Bates numbers shall not change
             across productions.

      Images shall include the following content where present:

            For word processing files (e.g., Microsoft Word) - Comments and "track
                    changes" (and similar in-line editing).
            For spreadsheet files (e.g., Microsoft Excel) - Hidden columns, rows, and sheets;
                    comments; and "track changes" (and similar in-line editing).
            For presentation files (e.g., Microsoft PowerPoint) - Speaker notes and
                    comments.
      Reasonable care shall be taken not to degrade the legibility of Documents during the
            imaging process. If legibility is found to have been degraded, the Receiving Party
            may make reasonable requests for re-production of these Documents.

Native Format Requirements

      Spreadsheet files

             Spreadsheet files (e.g., Microsoft Excel) shall be provided in Native Format.
             In lieu of a TIFF image version of each spreadsheet file, a Bates-stamped single-
                     page TIFF placeholder file shall be produced along with the Native
                     Format version of each file. The TIFF Placeholder should read
                     "Document Produced Natively."
             When redaction is necessary, a redacted TIFF image version shall be produced.
                     The Parties reserve the right to request access to the Native Format
                     versions of such files.


      Multimedia files

                                               14
    Case
     Case1:19-cv-04327-VEC
          1:19-cv-04327-VEC Document
                             Document67-1
                                      69 Filed
                                          Filed09/04/19
                                                09/03/19 Page
                                                          Page15
                                                               15ofof18
                                                                      18




              Multimedia files (e.g., audio or video files) shall be provided in Native Format.
              In lieu of a TIFF image version of each multimedia file, a Bates-stamped single-
                      page TIFF placeholder file shall be produced along with the Native
                      Format version of each file. The TIFF Placeholder should read
                      "Document Produced Natively."
             The Parties reserve the right to edit multimedia files using industry standard
                      methods if redaction of such files is deemed necessary.
      Other files

              In limited circumstances, it may be necessary to obtain or view the Native Format
                      versions of files, including color Documents/images and dynamic files,
                      such as databases. The Parties reserve the right to request access to the
                      Native Format versions of such files and/or an image format that supports
                      viewing color Documents.

Image Load/Cross Reference File Requirements

      A single-page image load/cross-reference file shall be provided with each production.

      The file should use the Concordance Image Viewer (.OPT) format, as in the sample
              below. Note, the volume label information ("MSC00 I" in the sample .opt file) is
              optional:

              Sample Concordance Image Viewer .opt file:
              MSC00000 l ,M SC00 l ,MSC\0000\0000000 I .TI F, Y,,,3
              M SC000002,MSC00 l ,MSC\0000\00000002. TIF ,,,,
              M SC000003,MSC00 1,MSC\0000\00000003.TIF ,,,,
              M SC000004,MSC00 l ,MSC\0000\00000004. TI F, Y,,,2
              MSC000005,MSC00 1,MSC\0000\00000005.TIF,,,,

Extracted Text/OCR Requirements

      Extracted Text and/or OCR text shall be provided for all Documents as separate,
             Document-level text files; Extracted Text and/or OCR text shall not be embedded
             in the .DAT file (as defined below).

      Document-level text file names shall consist of the beginning Bates number information
           of the Document.

      If a Document is provided in Native Format with a single-page placeholder TIFF image
             (e.g., spreadsheet files), the text file shall contain the full Extracted Text of the
             native file.

      OCR text shall be provided for all redacted Documents in lieu of Extracted Text.

       With respect to produced text files, the specifications herein address ANSI text-based
              productions. Unicode text-based productions shall be provided for productions
              containing non-English language Documents.

                                                15
    Case
     Case1:19-cv-04327-VEC
          1:19-cv-04327-VEC Document
                             Document67-1
                                      69 Filed
                                          Filed09/04/19
                                                09/03/19 Page
                                                          Page16
                                                               16ofof18
                                                                      18




Data Load File Requirements

      A data load file shall be provided with each production.

      The file shall be a Concordance-loadable data file (".DAT' file) and contain Bates-stamp
              and Metadata information as detailed below.

      The delimiters and qualifiers to be used in the .DAT file are:

              Record delimiter: Windows newline/Hard return (ASCII IO followed by ASCII
              13)
              Field delimiter: ~ (ASCII 20)
              Multi-value delimiter: Semicolon ; (ASCII 59)
              Text qualifier: Small thorn p (ASCII 254)
       With respect to .DAT files, the specifications herein address ANSI text-based
              productions. Unicode text-based productions shall be provided for productions
              containing non-English language Documents.

      The .DAT file shall have a header line with the below listed field names and shall include
            the corresponding information per each applicable field:

              Field                                  Comments                           Document Types
         BegBates             Beginning Bates number.                                   All.
         EndBates             Ending Bates number.                                      All.
         BegRange             Bates number of first page of family range (e.g., first   All.
                              page ofan Email).
         EndRange             Bates number of last page of family range (e.g., last     All.
                              page of last attachment to an Email).
         PageCount            Number of TIFF image pages in the produced                All.
                              Document.
         FileExtension        File extension of the original Document                   All.
                              (e.~., .msg, .docx, .jpg).
         FileSize             File size of the original Document. Format: bytes.        All.
         Title                Title of the original Document.                           Loose fi Jes and
                                                                                        attachments.
         Custodian            Custodian full name. Format: LASTNAME,                    All.
                              FIRSTNAME.
         All Custodian        For globally de-duplicated productions only. Full         All.
                              name of all custodians for whom the Document is
                              being produced. Format: LASTNAME,
                              FIRSTNAME; LASTNAME, FIRSTNAME.
         Author               Author of Document from available Metadata.               Loose fi Jes and
                                                                                        attachments.
         LastSavedBy          Last Saved By field value extracted from Metadata         Loose fi Jes and
                              of a native file.                                         attachments.



                                               16
Case
 Case1:19-cv-04327-VEC
      1:19-cv-04327-VEC Document
                         Document67-1
                                  69 Filed
                                      Filed09/04/19
                                            09/03/19 Page
                                                      Page17
                                                           17ofof18
                                                                  18




        Field                                 Comments                        Document Types
   Company             Company field extracted from the Metadata of a        Loose fi Jes and
                       native file.                                          attachments.
   From                Email author.                                         Email only.
   To                  Email addressee(s).                                   Email only.
   cc                  Emai I addressee( s), carbon copy.                    Email only.
   BCC                 Email addressee(s), blind carbon copy.                Email only.
   Subject             Email subject.                                        Email only.
   DateCreated         File creation date. Format: MM/DD/YYYY.               All.
   TimeCreated         File creation time. Format: HH:MM:SS AM/PM            All.
   DateModified        File modification date. Format: MM/DD/YYYY.           All.
   TimeModified        File modification time. Format: HH:MM:SS              All.
                       AM/PM
   DateSent            Email sent date. Format: MM/DD/YYYY.                  Email only.
   TimeSent            Email sent time. HH:MM:SS AM/PM.                      Email only.
   Date Received       Email received date. MM/DD/YYYY.                      Email only.
   TimeReceived        Email received time. HH:MM:SS AM/PM.                  Email only.
   DateAccessed        Date Document was last accessed.                      All.
   TimeAccessed        Time Document was last accessed.                      All.
   MeetingStartDate    Start date of calendar appointment. Format:           Calendar items
                       MM/DD/YYYY                                            only.
   MeetingStartTime    Start time of calendar appointment. Format:           Calendar items
                       HH:MM:SS AM/PM                                        only.
   MeetingEndDate      End date of calendar appointment. Format:             Calendar items
                       MM/DD/YYYY                                            only.
   MeetingEndTime      End date of calendar appointment. Format:             Calendar items
                       HH:MM:SS AM/PM                                        only.
   Timezone            The time zone in which files were standardized        All.
                       during processing (e.R"., GMT).
   Message ID          Globally unique identifier for a message which        Email only.
                       typically includes messageid and a domain name
                     (e.g.,
                     <0E6648D558F338 l 79524D555(a),m I p.contoso.net).
   Conversationlndex Email thread identification.                            Email only.
   Importance        Email flag indicating priority level set for message.   Email only.
   Sensitivity       Sensitivity field from Email messages.                  Email only.
   FileName          Name of file as maintained in the ordinary course of    Loose files and
                     business.                                               attachments.
   FilePath          Original path to the file or Email message.             All.
   AIIFilePaths      For globally and within custodian de-duplicated         All.
                     productions. Folder paths to this Document's
                     duplicates and the original path. Each path will
                     contain the associated custodian.
   H iddenContent    Denotes if file contains hidden content. Format:        Loose files and
                     Yes/No value.                                           attachments.


                                       17
    Case
     Case1:19-cv-04327-VEC
          1:19-cv-04327-VEC Document
                             Document67-1
                                      69 Filed
                                          Filed09/04/19
                                                09/03/19 Page
                                                          Page18
                                                               18ofof18
                                                                      18




               Field                                Comments                          Document Types
         MD5 or SHA-1         Unique file identifier.                                 All.
         hash
         TextPath             The production deliverable path to the Extracted        All.
                              Text or OCR for the Document, including the file
                              name.
         Native Path          The production deliverable path to the native-format    Loose files and
                              file for the Document, including the file name (if a    attachments.
                              native-format file is provided).


       In globally de-duped, incremental productions, there will be instances when production
              of Documents from additional custodians will include Documents previously
              produced. A Custodian Append overlay load file using the load file format
              described above shall be provided with an updated AIICustodian field (BegBates
              and EndBates fields may be used as the unique identifiers). For globally and
              within custodian deduped productions, a similar append overlay load file shall be
              provided with an updated AllFilePaths field.

Additional Considerations

          A. All Document family relationships shall be produced together and children files
             should follow parent files in sequential Bates number order.

          B. Embedded Documents shall be extracted from the parent Document with family
             relationship intact.

          C. Productions shall be provided using industry standard encryption software or
             hardware. Any electronic transmission of produced materials must be done via a
             secure file transfer system.

          D. If particular Documents warrant a different format (e.g., production of color
             images instead of black and white), the Parties shall cooperate to arrange for the
             mutually acceptable production of such Documents.

          E. The Parties agree not to knowingly degrade the searchability of Documents as
             part of the Document production process. For example, Extracted Text should not
             be replaced by OCR text except where appropriate (e.g., OCR for redacted
             Documents).

          F. Redacted Documents may have certain Metadata fields withheld from production.
             The Parties shall cooperate to create a list of Metadata fields which may be
             produced for these Documents.




                                               18
